


EXHIBIT 10.1




SeaSpine Holdings Corporation
Non-Employee Director Compensation Program


Effective October 13, 2015


This SeaSpine Holdings Corporation (the “Company”) Non-Employee Director
Compensation Program (this “Program”) for non-employee directors (the
“Directors”) of the board of directors of the Company (the “Board”) shall be
effective on the date set forth above (the “Effective Date”). Capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
SeaSpine Holdings Corporation 2015 Incentive Award Plan, as may be amended (the
“Plan”). The original Program was effective upon the effectiveness of the
distribution by Integra LifeSciences Holdings Corporation to its stockholders of
all of the outstanding shares of the Company’s common stock (the “Original
Effective Date”).


Cash Compensation


Effective upon the Original Effective Date, Directors will become entitled to
receive annual retainers in the following amounts, pro-rated for any partial
year of service:


Chairman Annual Retainer:
$75,000
Non-Chairman Director Annual Retainer:
$50,000
Chair of Audit Committee Additional Annual Retainer:
$15,000
Chair of Compensation Committee Additional Annual Retainer:
$15,000
Chair of Nominating and Corporate Governance Committee Additional Annual
Retainer:
$15,000
Lead Director Additional Annual Retainer:
$25,000



All cash annual retainers will be paid in cash quarterly in arrears promptly
following the end of the applicable calendar quarter, but in no event more than
thirty (30) days after the end of such quarter.


Directors may be permitted to elect to receive an Option in lieu of the
Director’s aggregate annual retainer (as determined in accordance with the table
above). In the event a Director timely elects to receive an Option in lieu of
such Director’s aggregate cash annual retainer (as described below), the Option
shall be granted under the Plan or any other applicable Company equity incentive
plan then-maintained by the Company on the date of the annual shareholder
meeting of the Company (each, an “Annual Meeting”) that occurs in such year.


Such election must be made prior to the last day of the calendar year
immediately preceding the calendar year in which the applicable Annual Meeting
occurs. In no event may a Director who is initially elected or appointed to
serve on the Board after the Effective Date receive an Option in lieu of such
Director’s aggregate annual retainer prior to the Annual Meeting that occurs in
the calendar year following the calendar year in which such Director was
initially elected or appointed.


Any Option granted in lieu of a Director’s aggregate annual cash retainer will
cover a number of Shares in an amount equal to the Director’s aggregate annual
cash retainer with respect to the applicable year, divided by the per share
grant date fair value of the Option on the applicable grant date.


For the avoidance of doubt, no Director will receive any annual retainer (or
portion thereof, whether in the form of cash or as an Option) with respect to
services provided to the Company or Integra prior to the Original Effective
Date.


Equity Compensation






--------------------------------------------------------------------------------




Post-Distribution Stock Option Grants:
Each Director who was serving on the Board as of the Original Effective Date was
hereby granted on August 1, 2015 an Option to purchase a number of Shares under
the Plan in an amount equal to $200,000 or, with respect to the Lead Independent
Director and the Chairman, $400,000 and $500,000, respectively, divided by the
per share grant date fair value of such Option on August 1, 2015.


In addition, each Director who was serving on the Board as of the Original
Effective Date was hereby granted on August 1, 2015 an Option to purchase a
number of Shares under the Plan in an amount equal to $100,000 or, with respect
to the Chairman, $150,000, divided by the per share grant date fair value of
such Option on August 1, 2015, subject to the Director’s continued service
through such date.
Initial Stock Option Grant:
Each Director who is initially elected or appointed to serve on the Board after
the Original Effective Date shall be granted an Option to purchase a number of
Shares under the Plan, or any other applicable Company equity incentive plan
then-maintained by the Company, in an amount equal to $100,000 or, with respect
to the Chairman, $150,000, divided by the per share grant date fair value of
such Option on the later of the Director’s Election Date (as defined below) and
August 1, 2015 (the “Initial Option”), subject to the Director’s continued
service through such date (if applicable). The Initial Option may be pro-rated
to reflect any partial year of service, as determined by the Board in its sole
discretion.


An Initial Option is hereby granted on the later of the date on which such
Director is initially elected or appointed to serve on the Board (the “Election
Date”) and August 1, 2015.
Annual Stock Option Grant:
Each Director serving on the Board as of the date of each Annual Meeting shall
be granted an Option to purchase a number of Shares under the Plan or any other
applicable Company equity incentive plan then-maintained by the Company in an
amount equal to $100,000 or, with respect to the Chairman, $150,000, divided by
the per share grant date fair value of such Option on the date of the applicable
Annual Meeting (the “Annual Option”).


An Annual Option is hereby granted on the date of the applicable Annual Meeting.



Miscellaneous


Each Option granted under this Program shall be a Non-Qualified Stock Option,
shall have an exercise price per Share equal to the Fair Market Value of a Share
on the applicable grant date and shall have a term of ten years from the
applicable grant date; provided, however, that if a Director experiences a
Termination of Service for Cause, each Option granted to the Director under this
Program may not be exercised after the start of business on the Director’s
termination date.


With respect to each Option granted under this Program, the per share grant date
fair value of such Option shall be computed in accordance with FASB Accounting
Standards Codification Topic 718, Compensation -- Stock Compensation, or any
successor accounting standard.


Each Option granted under this Program shall vest with respect to 25% of the
Shares subject to the Option on each quarterly anniversary of the applicable
grant date, subject to continued service, and shall fully vest and become
exercisable immediately prior to a Change in Control, subject to continued
service until immediately prior to such Change in Control. In addition, (i) if a
Director stands for reelection but is not reelected to the Board, any
outstanding Option(s) then-held by such Director shall fully vest and become
exercisable on the date on which such Director is not reelected and (ii) if a
Director experiences a Termination of Service due to such Director’s death or
disability, any outstanding Option(s) granted under this Program that are
then-held by such Director shall fully vest and become exercisable upon such
termination.






--------------------------------------------------------------------------------




All applicable terms of the Plan apply to this Program as if fully set forth
herein, and all grants of Options are hereby subject in all respect to the terms
of the Plan. The grant of any Option under this Program shall be made solely by
and subject to the terms set forth in a written Award Agreement in a form
approved by the Board and duly executed by an executive officer of the Company.


Effectiveness, Amendment, Modification and Termination


This Program shall become effective upon the Effective Date. This Program may be
amended, modified or terminated by the Board in the future at its sole
discretion. No Director shall have any rights hereunder, except with respect to
any Options actually granted pursuant to the Program.






